 1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
 2                                                               EASTERN DISTRICT OF WASHINGTON


 3                                                                Oct 28, 2019
                                                                      SEAN F. MCAVOY, CLERK
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9 DARLENE KNUTSON and all others
10 similarly situated,                              NO. 2:18-cv-00101-SAB
11               Plaintiff,
12               v.                                 ORDER OF DISMISSAL
13 SUTTELL & HAMMER, P.S., a
14 Washington corporation; and PORTFOLIO
15 RECOVERY ASSOCIATES, LLC, a
16 Delaware limited liability company,
17               Defendants.
18
19        Before the Court is the parties’ Notice of Stipulated Dismissal, ECF No. 41.
20 The parties stipulate and request the Court dismiss this matter with prejudice, and
21 without costs or attorney fees to any party. Pursuant to Fed. R. Civ. P.
22 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds good cause to
23 accept the stipulation and enter it into the record.
24 //
25 //
26 //
27 //
28 //

     ORDER OF DISMISSAL Ԅ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The parties’ Notice of Stipulated Dismissal, ECF No. 41, is ACCEPTED
 3 and ENTERED into the record.
 4        2. This matter is DISMISSED with prejudice and without costs or attorney
 5 fees to any party.
 6        3. Any pending motions are dismissed as moot.
 7        4. The trial date and any remaining pretrial deadlines are stricken
 8        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 9 this Order, to provide copies to counsel, and close this file.
10        DATED this 28th day of October 2019.
11
12
13
14
15
16                            Stanley A. Bastian
17                         United States District Judge
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSAL Ԅ 2
